COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


MONROE EDWARD ALGER

v.     Record No. 3064-06-4

DYNALECTRIC COMPANY AND
 AMERICAN CASUALTY COMPANY
 OF READING, PENNSYLVANIA                                       MEMORANDUM OPINION*
                                                                    PER CURIAM
DYNALECTRIC COMPANY AND                                             MAY 15, 2007
 AMERICAN CASUALTY COMPANY
 OF READING, PENNSYLVANIA

v.     Record No. 3090-06-4

MONROE EDWARD ALGER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Julie H. Heiden; Koonz, McKenney, Johnson, DePaolis &
                 Lightfoot, L.L.P., on briefs), for Monroe Edward Alger.

                 (Joseph C. Veith, III; Trichilo, Bancroft, McGavin, Horvath &
                 Judkins, P.C., on briefs), for Dynalectric Company and American
                 Casualty Company of Reading, Pennsylvania.


       Monroe Edward Alger (claimant) appeals a decision of the Workers’ Compensation

Commission finding that he failed to prove he remained totally disabled after July 29, 2005 and

continuing as a result of his March 18, 2004 compensable injury by accident. Dynalectric

Company and its insurer appeal that same decision finding that claimant’s back condition,

disability, and medical treatment after June 22, 2004, were causally related to his compensable

injury by accident. We have reviewed the record and the commission’s opinion and find that


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
these appeals are without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Alger v. Dynalectric Co., VWC File No. 218-33-69 (Nov.

16, 2006). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                              -2-